Case 4:16-cv-14465-TGB-MKM ECF No. 61, PageID.2856 Filed 02/26/21 Page 1 of 11




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


 CHARLES FRALEY,                                 4:16-CV-14465-TGB

                   Plaintiff,                 ORDER GRANTING
                                           DEFENDANT’S MOTION TO
       v.                                    STRIKE (ECF NO. 51)
 GENERAL MOTORS, LLC,

                   Defendant.


      Defendant General Motors moves to strike all or portions of

 Plaintiff’s “Third Amended Complaint,” ECF No. 51.1 For the reasons
 stated below, Defendant’s motion to strike portions of the Third Amended
 Complaint will be GRANTED.

      A brief procedural history is necessary to place this matter in

 context. Plaintiff first asked for leave to file an amended complaint on
 October 17, 2018. ECR. No. 29. In his motion to amend, Plaintiff asked
 to supplement each of his original four counts (Counts I through IV) as

 well as to add eleven new counts (Counts V through XV), and a number


 1 Although captioned as Plaintiff’s “Third Amended Complaint,” this
 pleading is really the second amended complaint presented by Plaintiff.
 The original Complaint, ECF No. 1, was filed to commence this case.
 Plaintiff later moved to amend, submitting a proposed “Second Amended
 and Supplemental Complaint,” ECF No. 29, which was actually the first
 amended complaint. For ease of identification, however, the Court will
 use the captions that appear on the pleadings.
                                    1
Case 4:16-cv-14465-TGB-MKM ECF No. 61, PageID.2857 Filed 02/26/21 Page 2 of 11




 of additional defendants. ECF. Nos. 29-1, 29-2. In a detailed Order dated
 June 1, 2020, the Court denied leave to add proposed Counts V-XV,

 additional defendants, or to supplement Court IV, finding these proposed
 amendments to be futile. ECR. No. 46.

      The Court also admonished Plaintiff’s counsel for unnecessarily
 complicating the complaint with frivolous allegations, but granted

 Plaintiff leave to narrowly amend the complaint in strict compliance with
 the directives contained in the Court’s order:
      Plaintiff is ORDERED to file an Amended Complaint within
      14 days that tracks this Court’s Order. The Court will strike
      any Amended Complaint that deviates from these directives
      or attempts to further amend or supplement the complaint.

 ECF No. 46. The Order explicitly limited how Counts I-IV could be
 properly amended, making it clear that only the specific allegations
 permitted by the Order would be allowed.          Specifically, the Order

 provided that Counts I-IV could be amended to add the following new
 allegations:
        i.   Count I: Life Insurance. This count may include the
             allegations set forth in Count I of Plaintiff’s Original
             Complaint, and the following allegations set forth in Count IV
             in Plaintiff’s Proposed Amended Complaint: that the SPD
             and/or the Plan failed to clearly explain how Plaintiff should
             seek life insurance coverage and that there may have been
             some discrepancies in life insurance coverage between the
             Plan and the SPD. It may also include the allegation that GM
             did not respond to Plaintiff’s administrative appeal with
             respect to the Life and Disability Plan.

                                      2
Case 4:16-cv-14465-TGB-MKM ECF No. 61, PageID.2858 Filed 02/26/21 Page 3 of 11




        ii.   Count II: Health Care Coverage. This count may include the
              allegations set forth in Count II of Plaintiff’s Original
              Complaint, as well as the following allegations set forth in
              Count I of Plaintiff’s Proposed Amended Complaint: that GM
              failed to notify Plaintiff that he would lose health care
              coverage if he retired, which he did on January 1, 2014, and
              that if there is any discrepancy between the Plan and the
              SPD, the Plan must be made to conform to the unambiguous
              promises that were made in the SPD.


       iii.   Count III: COBRA. This count may include the allegations set
              forth in Count III of the Plaintiff’s Original Complaint, as well
              as the following allegations set forth in Count II of Plaintiff’s
              Proposed Amended Complaint: that the Administrative
              Record does not contain evidence of communications from
              Defendant to Plaintiff that Plaintiff that COBRA coverage
              and could receive certain treatments. It will also contain the
              allegation that Defendant made electing COBRA impossible
              by removing COBRA options from the portions of their
              website that Plaintiff could access.

       iv.    Count IV: Request for Documents. This may include the
              allegations set forth in Count IV of Plaintiff’s Original
              Complaint. This count may not include any other additions or
              supplements from Plaintiff’s Proposed Amended Complaint.

 ECF No. 46, PageID.2677-78. Other than these additions, the Order
 made it clear that “The Court will strike any Amended Complaint that
 deviates from these directives or attempts to further amend or

 supplement the complaint.” Id. at PageID.2678.

      Despite these clear directives, Plaintiff filed a “Third Amended
 Complaint” which includes an entirely new “Count V -- Interference with

                                       3
Case 4:16-cv-14465-TGB-MKM ECF No. 61, PageID.2859 Filed 02/26/21 Page 4 of 11




 Entitled Benefits – EDB Plan Prohibited Acts”. ECF No. 50,
 PageID.2746. In addition, Plaintiff supplemented Counts I-IV with

 additional claims that violate the strictures of the Court’s Order as well.
 Defendant moves to strike the entire Third Amended Complaint as in
 violation of the Court’s Order, or in the alternative, to strike those

 portions not explicitly approved by the Court’s Order. The motion is well-
 taken and will be granted.

                               I.         Legal Standard

      A motion to strike is a request that part of a party’s pleading or a
 piece of evidence be removed from the record. Rule 12(f) of the Federal

 Rules of Civil Procedure states that a pleading can be removed if it is
 redundant, immaterial, impertinent, or scandalous. Fed. R. Civ. P. 12(f).
 District courts have discretion in determining whether to grant a motion

 to strike. Starnfes Family Office, LLC v. McCullar, 765 F. Supp. 2d 1036,
 1047 (W.D. Tenn. 2011) (citing Seay v. Tenn. Valley. Auth., 339 F.3d 454,
 480 (6th Cir. 2003)).

                                    II.     Discussion

      Defendant moves to strike all or portions of Plaintiff’s Third

 Amended Complaint. See ECF No. 51. Defendant contends that this
 complaint includes pleadings that are contrary to and in deviation from
 the Court’s Order of June 1, 2020. See id. at PageID.2768; see also ECF

 No. 46, PageID.2676-78. That Order permitted Plaintiff to supplement
                                            4
Case 4:16-cv-14465-TGB-MKM ECF No. 61, PageID.2860 Filed 02/26/21 Page 5 of 11




 Counts I-IV in the specific manner directed by the Court. Id. at
 PageID.2676. In addition, the Court concluded that Counts V-XV of the

 Second Proposed Amended Supplemental Complaint were futile and
 therefore not permitted. Id. at PageID.2677. And finally, as stated above,
 the Court made clear that it would strike “any Amended Complaint that

 deviates from these directives or attempts to further amend or
 supplement the complaint.” Id. at PageID.2678. Nevertheless, the Third
 Amended Complaint contains both a new “Count V,” as well as several

 other allegations in Counts I-IV that were not authorized by the Court.

      Here, Defendant asserts that many of these other allegations in
 Counts I-IV of the “Third Amended Complaint” were allegations that
 Plaintiff already presented in Counts V-XV. The Court explicitly

 considered and rejected these proposed supplements and amendments in
 its previous Order. Plaintiff may not circumvent this Court’s directives
 by re-pleading rejected allegations within pre-existing Counts. The Court

 considers each allegation in turn.
               a. New Proposed Count V of Plaintiff’s Third
                  Amended Complaint.

      The Third Amended Complaint includes a new count, “Count V --
 Interference with Entitled Benefits – EDB Plan Prohibited Acts”. ECF

 No. 50, PageID.2746. As a preliminary matter, this count will be stricken
 because it violates the Court’s Order providing that no supplemental
 claims could be added. More particularly, however, Defendant argues
                                      5
Case 4:16-cv-14465-TGB-MKM ECF No. 61, PageID.2861 Filed 02/26/21 Page 6 of 11




 that portions of Count V include arguments that the Court rejected by
 precluding Count VII in Plaintiff’s proposed Second Amended Complaint.

 ECF No. 51, PageID.2768.

      Count VII stated that Defendant made prohibited deductions to his
 Entitled Disability Benefit payments and that this amounted to ERISA
 interference. ECF No. 29-2, PageID.2485-88. But the Court rejected

 Count VII because Plaintiff failed to allege any adverse employment
 action nor did he try to do so. ECF No. 46, PageID.2659. Now, Plaintiff
 wants to insert this argument under Count V by tying Sixth Circuit case

 law to his allegations in a footnote. ECF No. 50, PageID.2745-48, fn. 5.
 Similarly, Plaintiff attempts to relitigate the issue by alleging a “casual
 [sic] link between [Plaintiff’s] ERISA protected activity and GM’s adverse

 employment action of plan prohibited EBB deductions.” Id. at
 PageID.2752. The Court was clear in rejecting Plaintiff’s motion to
 amend and supplement his complaint. He cannot now try to fix Count

 VII’s deficiencies by addressing the reasoning in the Court’s previous
 order and grafting it on to a new count in his new complaint.

      Defendant also points out that Count V attempts to insert
 allegations of breach of fiduciary duty that this Court previously

 considered and rejected. Specifically, in Count V, Plaintiff requests relief
 “under ERISA § 1132(a)(3)” as well as “monetary damages, equitable
 relief, litigation costs, and reasonable attorney fees.” ECF No. 50,

                                      6
Case 4:16-cv-14465-TGB-MKM ECF No. 61, PageID.2862 Filed 02/26/21 Page 7 of 11




 PageID.2752. As stated in the Court’ previous Order, an ERISA claimant
 cannot “simply characterize a denial of benefits as a breach of fiduciary

 duty.” ECF No. 46, PageID.2664 (citing Wilkins v. Baptist Healthcare
 Sys., Inc., 150 F.3d 609, 615 (6th Cir. 1998)).

      Similarly, the Court had rejected Plaintiff’s allegations in Count X
 of the proposed Second Amended Complaint because Plaintiff was

 already able to seek equitable relief in other forms. Despite this ruling,
 Plaintiff again inserts a request under Count V that the Court order
 “monetary damages, equitable relief, litigation costs, and reasonable

 attorney fees.” ECF No. 50, PageID.2753. The Court considered this
 question and rejected it, and Plaintiff cannot now repackage it and
 reassert it in his Third Amended Complaint.

      Defendant also points out that paragraphs 60 to 68 of Count V

 “appear to be completely new and had not been included as proposed
 amendments.” ECF No. 51, PageID.2769. Defendant moves to strike
 these portions because they “go beyond the supplements allowed by the

 Court to be included in an amended complaint.” Id. Plaintiff admits that
 these portions are merely new facts that are more specific and intended
 to support existing claims. ECF No. 54, PageID.2784. (“These are new

 facts as the defendant referenced and in ¶ d above to correct their
 absence.”). But he fails to show how these new facts relate to the existing
 counts. Indeed, as best as the Court can understand them, these new

                                      7
Case 4:16-cv-14465-TGB-MKM ECF No. 61, PageID.2863 Filed 02/26/21 Page 8 of 11




 facts pertain to Plaintiff’s allegation that Defendant interfered with his
 benefits. But again, the Court considered this argument and rejected it.

 ECF No. 46, PageID.2672. Furthermore, the Court was clear that no
 additional amendments may be made to the complaint. Id. at
 PageID.2676 fn.9. This also means no additional counts. Defendant’s

 motion to strike Count V in its entirety is granted. Accordingly,
 Defendant’s motion to strike Count V of the Third Amended Complaint
 is granted. ECF No. 51, PageID.2768-69 (citing ECF No. 50, paragraphs

 57-59, 61, and 64).
               b. Supplemental Allegations in Counts I, II, and III.

      The Court has already explained that Plaintiff’s added request for
 equitable relief violates the Court’s previous order. ECF No. 51,
 PageID.2769-70. Therefore, the allegation in Count I of the Third

 Amended Complaint, paragraph 23, stating that Plaintiff “has no plain,
 speedy and adequate legal remedy” is inconsistent with the Court’s order
 because it requests, among other forms of relief, equitable relief. ECF

 No.50, PageID.2735. Defendant’s motion to strike this portion is granted.
 ECF No. 51, PageID.2769-70 (citing ECF No. 50, paragraph 23).

      Plaintiff similarly inserts additional allegations in Count II by
 citing Pearce v. Chrysler Group LLC Pension Plan, 893 F.3d 339 (6th Cir.

 2018) for the proposition that claimants may “seek equitable relief under
 ERISA § 502(a)(3).” Defendant maintains that ERISA claimants seek

                                      8
Case 4:16-cv-14465-TGB-MKM ECF No. 61, PageID.2864 Filed 02/26/21 Page 9 of 11




 equitable relief under § 1132(a)(3) for breach of fiduciary duty. Id. at
 PageID.2737-38, paragraph 31. As analyzed above, the Court concluded

 that a claim for breach of fiduciary duty is futile because Plaintiff is
 already seeking relief under another provision of ERISA. ECF No. 46,
 PageID.2664, 2674 (citing Wilkins, 150 F.3d at 615).

      Also in his Third Amended Complaint, Plaintiff inserts paragraph

 29 in Count II, which states that because of his dispute with Defendant,
 he “has suffered bodily injury and medical distress.” ECF No. 50,
 PageID.2737. Defendant asserts that Plaintiff attempts “to seek recovery

 for bodily injury and medical distress” under a claim for “extra-
 contractual damages, such as emotional distress.” ECF No. 51,
 PageID.2770. But in its previous order, the Court considered whether

 Plaintiff may supplement his pleadings with new allegations about
 emotional distress. The Court concluded no because such damages are
 unavailable in an ERISA claim. ECF No. 46, PageID.2760 (citing 29

 U.S.C. § 1132(a)(1)(B); § 1132(g); Mass. Mut. Life Ins. Co v. Russell, 473
 U.S. 134, 144 (1985). Consequently, Plaintiff may not raise this issue as
 a supplement or amendment to his complaint. Based on the foregoing,

 Defendant’s motion to strike these portions is granted. ECF No. 51,
 PageID.2770-71 (citing ECF No. 50, paragraphs 29 and 31).

      Finally, Defendant contends that Plaintiff has supplemented Count
 III COBRA Violation by alleging that the violation constitutes an

                                      9
Case 4:16-cv-14465-TGB-MKM ECF No. 61, PageID.2865 Filed 02/26/21 Page 10 of 11




 “adverse employment action.” ECF No. 51, PageID.2771. The new
 allegation states, “Revoking Plaintiff’s COBRA coverage is an ‘adverse

 employment action’ that interfered with Plaintiff obtaining his entitled
 COBRA benefit from the defendant.” ECF No. 50, PageID.2741. The
 Court already concluded that such an allegation is futile and insufficient

 to state a § 1140 claim. ECF No. 46, PageID.2672. In addition, the Court
 ordered that Plaintiff may amend Count III by adding that “the
 Administrative Record does not contain evidence of communications from

 Defendant to Plaintiff that Plaintiff had COBRA coverage and could
 receive certain treatments.” Id. at PageID.2678. Plaintiff complied with
 the Court’s Order by adding the preceding language, but he then added

 new language alleging an adverse employment action—and this
 allegation is a legal conclusion that the Court considered and rejected in
 its previous order. Plaintiff may not insert it now. Consequently,

 Defendant’s motion to strike this portion is also granted. ECF No. 51,
 PageID.2771 (citing ECF No. 50, paragraph 40).

                                 CONCLUSION

       For the foregoing reasons, the Court ORDERS the following:

           Count V of the Third Amended Complaint is STRICKEN;
             Any allegations in the Third Amended Complaint that were

              not specifically authorized by the Court’s Order of June 1,
              2020 are STRICKEN;

                                      10
Case 4:16-cv-14465-TGB-MKM ECF No. 61, PageID.2866 Filed 02/26/21 Page 11 of 11




           Defendant’s motion to strike is therefore GRANTED.

 IT IS SO ORDERED.


  Dated: February 26, 2021       s/Terrence G. Berg
                                 TERRENCE G. BERG
                                 UNITED STATES DISTRICT JUDGE




                         Certificate of Service
        I hereby certify that this Order was electronically filed, and the
  parties and/or counsel of record were served on February 26, 2021.
                              s/A. Chubb
                              Case Manager




                                      11
